DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, non-transitory machine readable medium and apparatus of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: computer processors, non-transitory computer-readable storage medium, computer system, and computing device, etc.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	receiving, by a computing device, a file describing characteristics for delivery of a creative on a video delivery system; parsing, by the computing device, the file to identify a string found in the file, wherein the string is written in a structural language and defines characteristics for the delivery of the creative; querying, by the computing device, elements in the string that define metadata (as drafted, each of these 3 limitations is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking about one file (i.e. receiving) and reading one textual string (i.e. parsing) to find (i.e. query) one element inside it. Thus, these limitations recite an abstract mental process under 2019 PEG because they can be performed in the human mind either through observation, evaluation and judgment);  
	retrieving, by the computing device, tag metadata for a set of tags that define structural elements in the string for the creative; validating, by the computing device, the tag metadata based on a first specification, wherein the first specification lists requirements for the tag metadata; obtaining, by the (as drafted, each of these 5 limitations is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking about correctly formed metadata in the string and thinking about correctly formed metadata for a media file based on a URL to the media file in the file, and outputting a result. Thus, these limitations recite an abstract mental process under 2019 PEG because they can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer processors, non-transitory computer-readable storage medium, computer system, and computing device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 99-107 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry 
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer processor, non-transitory computer-readable storage medium, computer system, and computing device, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 99-107 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...

	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes “downloading the link”. There is insufficient antecedent basis for this limitation in the claim. Dependent claim 7 is likewise rejected.
Claim 12 is a dependent claim of itself. It is not clear what the scope of this claim is and is therefore deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 includes “obtaining additional media file metadata for additional media files in the file”. Parent claim 1 does not require a media file to be in the file; therefore, there can be no “additional” media files in the file. It is not clear what the scope of this claim is and is therefore deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20200234342 A1, hereinafter Santiago, in view of Pub. No.: US 20150046938 A1, hereinafter Qian.

As per claim 1, Santiago discloses a method comprising: 
receiving, by a computing device, a file describing characteristics for delivery of a creative on a video delivery system (paragraphs 41-43 disclose receiving VAST XML data and/or Static/HTML/Banner ad data, both of which describe characteristics for delivery of a creative on a video delivery system);
parsing, by the computing device, the file to identify a string found in the file, wherein the string is written in a (paragraph 43 indicates that the video ad data is readable and understood (i.e. parsed) as structured VAST XML (i.e. XML string). This is in accordance with the published instant specification at paragraphs 2, 14, 19 and 32 which indicate that VAST is a known/conventional template and is comprised of structural XML string data); 
querying, by the computing device, elements in the string that define metadata (paragraph 43 discloses checking (i.e. querying) for specific metadata (e.g. mime type metadata text string) in the VAST XML textual string); 
retrieving, by the computing device, tag metadata for a set of tags that define structural elements in the string for the creative (paragraph 43 discloses retrieving tag metadata (e.g. mime type metadata text based structural element tags and respective requested value text string) in the structured VAST XML textual string. This is in accordance with the published instant specification at paragraphs 33-40.); 
validating, by the computing device, the tag metadata based on a first specification, wherein the first specification lists requirements for the tag metadata (paragraph 43 discloses the validating and VAST corresponds to the claimed first specification; this is in accordance with the disclosure of conventional features as stated in paragraphs 2, 14, 19 of the published instant specification); 
Santiago does not explicitly disclose, however in the related field of endeavor of validating XML fields pertaining to video content, Qian discloses obtaining, by the computing device, media file metadata for a media file based on a link to the media file in the file (Qian, paragraphs 42, 43, 66, 69 and 84 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Qian’s teaching, in the related field of endeavor of validating XML fields pertaining to video content, would have allowed Santiago’s method to validate linked video metadata based on validation rules / predetermined requirements (i.e. a second specification as claimed) to ensure that the video to ensure that there are no errors, and if there are errors, to attempt to fix the errors as stated in Qian paragraph 51, 79, 87. As stated in Qian, paragraph 42, “Video content metadata validation server 140 may substantially reduce a probability of invalid entries, and consequently reduce ingestion failure because of the video content metadata format/constraint error or due to the missing/error asset elements…”
validating, by the computing device, the media file metadata based on a second specification, wherein the second specification lists requirements for the media file metadata (see rejection of previous limitation including at least Qian, paragraph 69 – note that the validation rules / predetermined requirements in Qian, abstract, paragraphs 69 and 84 are an example of the claimed second specification); and 
outputting, by the computing device, a result based on the validation of the tag metadata and based on the validation of the media file metadata (see Santiago for the tag metadata validation result output including rendering/not rendering/sending as disclosed in paragraph 43, and see Qian as cited  wherein the creative is eligible for insertion during a break of streaming a main video on the video delivery system when the tag metadata and the media file metadata are validated (claim interpretation note: “eligible” indicates that the insertion step is not required and is therefore not given patentable weight; nonetheless, Qian discloses this limitation in at least paragraphs 23, 60, 63, 66, 68, 69, claim 7 which indicate that the preview video is selected and has a specific runtime and is a select part of (i.e. break of streaming) playable streaming content or video content (i.e. main video) such as the disclosed TV series, movie and/or playlist. Also, Santiago discloses that the ads are video ads, in paragraph 43, with the video ads being played in a video player application that selectively plays videos as seen in fig. 4 (i.e. advertisements being inserted as videos for playing as breaks in streaming in a video playing application)). 

As per claim 3, Santiago in view of Qian discloses the method of claim 1, wherein validating the tag metadata based on the first specification comprises: comparing tag metadata for a tag in the set of tags to a requirement for the tag from the first specification (Santiago paragraph 43).

As per claim 4, Santiago in view of Qian discloses The method of claim 3, wherein validating the tag metadata based on the first specification comprises: outputting a message indicating a (see Santiago paragraph 43 for at least the first specification, and see Qian as cited above including at least paragraphs 44, 47, 48, 51, 86 for at least the outputting); and outputting an invalidation for the tag metadata for the tag when the requirement for the tag from the first specification is not met (see Santiago paragraph 43 for at least the first specification, and see Qian as cited above including at least paragraphs 44, 47, 48, 51, 86 for at least the outputting). 

As per claim 5, Santiago in view of Qian discloses The method of claim 1, further comprising: determining the link to the media file in the string (Qian, paragraphs 68, 69, 84); and downloading the media file using the link (Qian, paragraphs 23, 84). 

As per claim 8, Santiago in view of Qian discloses The method of claim 1, wherein obtaining the media file metadata for the media file comprises: retrieving media file metadata describing characteristics of playback of the media file (see Qian as mapped in the rejection of claim 1 including at least paragraph 69). 

As per claim 9, Santiago in view of Qian discloses The method of claim 1, wherein validating the media file metadata based on the second specification comprises: comparing media file metadata to a (see Qian as mapped in the rejection of claim 1 including at least the abstract and paragraphs 69 and 84).  

As per claim 10, Santiago in view of Qian discloses The method of claim 9, wherein the requirement is written in a domain specific language that allows comparison to different formats of media file metadata (Qian paragraph 31, 41, 42, 47, 48, 69. Claim interpretation note: the word “allows” indicates that the comparison is not required and is therefore not given patentable weight).

As per claim 11, Santiago in view of Qian discloses the method of claim 1, further comprising: when the result of the validation of the tag metadata and the validation of the media file metadata is valid, ingesting the media file (see Santiago, paragraph 43 and see Qian as cited above including at least paragraphs 41, 42, 85). 

As per claim 12, Santiago in view of Qian discloses The method of claim 12, wherein ingesting the media file comprises: receiving the media file (see Qian as cited above including at least paragraphs 23, 41, 42, 48, 85); and performing an operation on the media file to prepare the media file for playback (see Qian as cited above including at least paragraphs 23, 41, 42, 48, 85).

Santiago in view of Qian discloses The method of claim 1, further comprising: obtaining additional media file metadata for additional media files in the file (Qian, paragraphs 42, 68, 69, 84 disclose multiple media file metadata URL’s are present in the XML file); validating the additional media file metadata based on the second specification (see Qian as cited above including at least in the rejection of claim 1 – all metadata is validated and a result is output with respect to the validation); and outputting, by the computing device, a result of the validation of the media file metadata (see Qian as cited above including at least in the rejection of claim 1 – all metadata is validated and a result is output with respect to the validation). 

As per claim 14, Santiago in view of Qian discloses The method of claim 1, further comprising: providing the creative for selection during a break while playing a video, wherein the media file is played back during the break when the creative is selected (see rejection of outputting limitation of claim 1). 

As per claim 15, Santiago in view of Qian discloses the method of claim 1, wherein the file describing characteristics for delivery the creative on a video delivery system is received at an ad server during streamlining of the main video in which the creative is to be inserted (see rejection of outputting limitation of claim 1; note that VAST stands for video ad servicing template and is a conventional thing as described in paragraph 2 of the  

As per claims 17-20, they are analogous to claims rejected above and are therefore likewise rejected. See Santiago, fig. 4 and Qian, fig.’s 1-2 for the non-transitory computer-readable storage medium and apparatus of claims 17-20.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago in view of Qian as applied above and further in view of Chandra et al., Pub. No.: US 20110246500 A1, hereinafter Chandra.

As per claim 2, Santiago in view of Qian discloses the method of claim 1. The combination does not explicitly disclose, however, in the related field of endeavor of parsing XML files, Chandra discloses wherein retrieving the tag metadata for the set of tags comprises: converting the string to an object that defines the set of tags as fields in the object (Chandra, paragraphs 60-61); and parsing the tag metadata for the set of tags from the object (Chandra, paragraphs 60-61; see Santiago and Qian as cited in the rejection of claim 1 for tags and media file metadata).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chandra’s teaching, in the related field of endeavor of parsing XML files, would have allowed 

As per claim 16, Santiago in view of Qian discloses the method of claim 1. The combination does not explicitly disclose, however, in the related field of endeavor of parsing XML files, Chandra discloses further comprising: converting the string to an object that defines the metadata as fields in the object, wherein the fields define the tag metadata and the media file metadata (Chandra, paragraphs 60-61; see Santiago and Qian as cited in the rejection of claim 1 for tags and media file metadata).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chandra’s teaching, in the related field of endeavor of parsing XML files, would have allowed the combination to create a new format of the XML data by converting each field into a corresponding collection of Java objects so that the data can be easily read and understood by software String type objects. This provides for a fast and convenient way to bind XML schemas to Java representations, making it easy to incorporate XML data and processing functions in Java applications.  

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago in view of Qian as applied above and further in view of Chang et al., Pub. No.: US 20170279877 A1, hereinafter Chang.

As per claim 6, Santiago in view of Qian discloses the method of claim 5. The combination does not explicitly disclose, however, in the related field of providing video content, Chang discloses wherein downloading the link comprises: following a redirection for the link to determine the media file (Chang, paragraphs 31-32). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chang’s teaching, in the related field of providing video content, would have allowed the combination to allow for following a redirection to determine the desired video data and to download said desired video data. This provides for a load balancing system and a topology reduction method capable of optimizing the use of bandwidth and hardware resources; this resolves the problem of connection congestion which may easily occur in a condition where there are many viewers, which results in declined service quality experienced by the viewers due to “unsmoothness” of the video playback and increased delay time as explicitly stated in paragraphs 2-4 of Chang.

Santiago in view of Qian and Chang discloses The method of claim 6, wherein the media file is retrieved at a last redirection from the link (Chang, paragraphs 31-32). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chang’s teaching, in the related field of providing video content, would have allowed the combination to allow for following a redirection to determine the desired video data and to download said desired video data. This provides for a load balancing system and a topology reduction method capable of optimizing the use of bandwidth and hardware resources; this resolves the problem of connection congestion which may easily occur in a condition where there are many viewers, which results in declined service quality experienced by the viewers due to “unsmoothness” of the video playback and increased delay time as explicitly stated in paragraphs 2-4 of Chang.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
8090839
abstract, fig. 25-26
XML message validation 
20200204847
par. 9, 39-42
VAST XML tags and ad insertions
20200234342 
par. 43
validating VAST XML tags
20170116642
par. 69-86, 113 
errors and video ad templates
20180365250
par. 294, 306
serving ads and video via XML
20130090986
par. 51, 66
video ad validation and VAST XML
20190215556
par. 84-93
video ad review and approval process
20200204847
par. 9, 39-42
VAST XML tags and ad insertions
NPL: Nicholas Bodell. “How to validate your VAST tag?”. OCT 2018.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154